PER CURIAM.
In 1977 respondent was determined the legal and natural father of petitioner’s child and was ordered to pay child support. In 1989 petitioner sought modification of the child support payments. Respondent counterpetitioned for custody of the child and thereafter filed a motion for a human leukocyte antigen blood test to ascertain if he really is the natural father of the child. The trial court granted the motion and the natural mother filed this petition for writ of certiorari.
We grant the petition and quash the trial court’s order. In the paternity action that was resolved twelve years ago, respondent admitted he was the natural father of the child. See Miller v. Cowart, 546 So.2d 768 (Fla. 2d DCA 1989). Moreover, respondent’s present wife’s desire that respondent, petitioner, and the child submit to the test to insure that respondent is the natural father of the child does not demonstrate “good cause.” See Fla.R. Civ.P. 1.360(a)(1)(B) and (a)(2).
*305Petition for writ of certiorari granted, order quashed, and cause remanded for further proceedings.
RYDER, A.C.J., and FRANK and PATTERSON, JJ., concur.